 In the Matter of T. W. HEPLERandINTERNATIONAL LADIES' GARMENTWORKERS UNIONCase No. C 319.Decided May 19, 1938DressManufacturing Industry-Interference, Restraint, and Coercion:dis-crediting union and union organizers ; persuading employees to refrain from join-ing union ; expressed opposition to labor organization ; threat to shut downplant ; intimidating union organizers ; by civic coinmittee ; during strike : "back-to-work"movement-Coalzpany-Dominated Union:domination of and interfer-ence with formation and administration ; support ; discrimination in favor of, inrecognition as representative of employees and in signing contract; activity ofsupervisory employees ; disestablished, as agency for collective bargaining-Strike:result of employer's unfair laborpractices-Conciliation:efforts at, byPennsylvania State Department of Labor andIndustry-D iscriinination:dis-charge : charges of, notsustained-Reinstatement Ordered:strikers : if agreementfor reinstatement not complied with ; upon application, dismissing employeeshired after commencement of strike, if necessary ; preferential list ordered : to befollowed in further reinstatement-BackPay:ordered to strikers who are notreinstated or placed on preferential list within 5 days of application forreinstatement.Mr. Joseph F. Castiello,for the Board.Mr. L. E. Bashores,of Pottsville, Pa., for the respondent.Mr. Claude J. Waltman,of Orwigsburg, Pa., for the Independent.Mr. Allan H. Lind,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn July 8, 1937, Michael Johnson, an organizer for the Interna-tional Ladies' Garment Workers Union, affiliated with the Committeefor Industrial Organization, herein called the International, filed acharge with Bennet F. Schauffier, Acting Regional Director for theFourth Region (Philadelphia, Pennsylvania), alleging that the Citi-zensManufacturing Company, now known as T. W. Hepler,l herein1 Prior to 1934, T. W. Hepler was the manager and largest shareholder of the CitizensManufacturing Company, a Pennsylvania corporation. In 1934, due to some difficultywith the N. R. A. code authorities, T. W. Hepler leased the plant from the CitizensManufacturing Company.Since then he has been operating the plant under his ownname.Itwas stipulated between counsel for the Board and counsel for the respondentthat the complaint be amended and T. W. Hepler be substituted for the Citizens Manu-facturing Company.Upon mutual consent this stipulation was admitted to the recordby the Trial Examiner.255 256NATIONAL LABORRELATIONS 130ARDcalled the respondent, had engaged in and was engaging in unfairlabor practices affecting commerce, within the meaning of Section 8(1), (2), and (3), and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On October 1,-1937, the National Labor Relations Board, herein calledthe Board, by the Acting Rdgional Director issued a complaint anda notice of hearing which was duly served upon the respondent andthe International.The complaint alleged in substance that the re-spondent, on or about May 6, 1937, had discharged Irene Harner, amember of the International, and at all times since that date hadrefused to reinstate her, for the reason that she had joined and assistedthe International and engaged in concerted activities with other em-ployees for the purpose of collective bargaining and other mutual aidand protection; that the respondent had discouraged its employeesfrom becoming or remaining members of the International ; that therespondent had urged, aided, and assisted in the formation and main-tenance 'of a labor organization known as the Independent GarmentWorkers Union of Valley View, Pennsylvania, herein referred to asthe Independent.No answer was filed by the respondent.Pursuant to notice, a hearing was held at Pottsville, Pennsylvania,on October 14, 15, 18, and 19, 1937, before Lawrence J. Kosters, theTrial Examiner duly designated by the Board.At the commence-ment of the hearing the Independent filed a petition for leave to inter-vene.This petition was granted by the Trial Examiner.The Board,the respondent, and the Independent were represented by counsel andparticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to produce evidence bearing upon theissues was afforded all parties.At the conclusion of the hearing counsel for the Board moved toamend the complaint to conform to the evidence adduced at the hear-ing.No objection being made by counsel for the respondent, theTrial Examiner granted the motion.His ruling is hereby affirmed.During the course of the hearing the Trial Examiner made variousrulings on other motions and objections to the admission of evidence.The Board has reviewed these rulings and finds that no prejudicialerrorswere committed.The rulings of the Trial Examiner arehereby affirmed.On January 5, 1938, the Trial Examiner filed his IntermediateReport in which he found that the respondent had engaged in andwas engaging in unfair labor practices, within the meaning of Sec-tion 8 (1), (2), and (3), and Section 2 (6) and (7) of the Act. Ex-ceptions to the Intermediate Report were filed by the respondent andthe Independent on January 14 and 15, 1938.On May 6, 1938, the ,- IjEC1SIONS AND ORDERS257Board advised counsel, for the respondent, for the Independent, andthe International that they were granted the right to apply for oralargument or permission to file briefs in the present case within 10days from the receipt of the notification.On May 9 the Interna-tional advised the Board that it did not desire to avail itself of theprivilege of an oral argument unless one of the other parties requestedit.On May 12 counsel for the respondent notified the Board thatitdid not desire an oral argument.No word was received fromcounsel for the Independent within the 10-clay period.We have reviewed the exceptions to the Intermediate Report andexcept in one instance as indicated below, find them without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, T. W: Hepler, is an individual operating a dressmanufacturing plant in Valley View, Pennsylvania.The respondentreceives cut-out and ready-to-fit dress materials from Sam Seham,Inc., Jersey City, New Jersey.Upon receipt of the raw materialsthe respondent's employees sew the dresses together in their finishedform.The finished product is then sent back to Sam Seham, Inc.,which markets the dresses throughout the various States of the UnitedStates.The transportation of the raw materials and finished productismade in trucks owned and operated by the respondent. The re-spondent receives the thread, which it uses to sew the dresses, fromthe State of New York. Thus, 100 per cent of the respondent's rawmaterials and finished products are shipped in interstate commerce.On March 1, 1937, the factory consisted of three buildings andHepler's employees numbered 104.Of this number 94 were produc-tion employees and 10 were supervisory and clerical employees.Atthe time of the hearing the respondent was still operating the factoryin his own name, but only two buildings were being used by him.The third building's lease had been terminated due to the labordispute involved in this proceeding.II.THE ORGANIZATIONS INVOLVEDThe International Ladies' Garment Workers Union is a labor organ-ization affiliated with the Committee for Industrial Organization.This Union admits to nienibership all production employees, exceptsupervisory and clerical, in establishments manufacturing ladies'garments.The Independent Garment Workers Union of Valley View,.Penn-sylvania, is an unaffiliated labor organization admitting to member- 258NATIONAL LABOR RELATIONS BOARDship all female employees,except supervisory and clerical,engaged inproduction work inthe factoryoperatedby T. W.Hepler at ValleyView,Pennsylvania.III. THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercionBefore organizersof the International came to Valley View, Heplerevidently anticipated trouble in case of their arrival and was pre-paring to resist their demands.Hepler admits that in the latterpart of February or the early part of March 1937, after he was in-formed that union organizers were moving west, he made speechesin each of his three factories in which he said that if the "pickets"came to Valley View he would shutdown the factory.He also statedthat he wanted his employees to go home and to say nothing to the"pickets".In this speech Hepler was outlining in advance part of hiscampaign against any union activity.In April 1937, three International organizers, Johnson,Williamsand Baum, arrived in Valley View, at the request of several of,therespondent's employees, to begin an organizational campaign.Afterobtaining a number of members they approached the respondent, in-formed him that they represented a number of employees, and sug-gested that the respondent look over the terms of an agreement whichthey left with him.The respondent was given time to consider theterms of the agreement and Johnson was to communicatewith himat a later date.On May 5, 1937, the employment of Irene Harner, a member ofthe International,was terminated.Some union members believedthat she was discharged for union activities.As a consequence therewas soiree dissatisfaction expressed among the employees.To quellthis incipient revolt among his employees Hepler, on May 10, made aspeech to the assembled girls of one factory and threatened to shutdown the factory unless the girls would agree to support him.Heasked for a standing vote of those who would support him and main-tainproduction.All stood up, each realizing that her positiondepended upon her vote.Not content with threatening the shut-down of his plant if unionactivity interfered with productivity, Hepler began a campaign amonghis employees to discredit the organizers of the International.OnMay 14 Hepler' brought to his plant a clipping from the ScrantonTimes, dated May 11, 1937.The clipping contained an article whichwas headlined, "Dress Plant Workers Denounce Organizers."Thearticle read in part as follows :Declaring that they have been badly fooled by organizers ofthe International Ladies' Garment Workers Union,employees of DECISIONS AND ORDERS259the Firm Borgeniclit & Spire, which operates dress factories inForest City, Archbald and Dickson City, stated today that theyare organizing company unions at each plant.Hepler showed this clipping to his floorboys who in turn broughtit to the attention of the foreladies.One of the foreladies, Viola Long,asked Hepler if she could read the article to the girls.Hepler gavehis permission and stood by while the article was read to the assembledgirls.When Long came to the part, quoted above, regarding the formationof company unions she stopped and said, "that is what we are tryingto do here." , Hepler stood by, silently acquiescing.The importanceof this announcement becomes apparent 'when we examine the cir-cumstances surrounding the formation of the Independent.Hepler agreed to furnish copies of this issue of the Scranton Timesto the girls who desired them.On May 17 Hepler brought a numberof such copies to each factory and ordered the floorboys to distributethem to the girls.The floorboys, at the close of the day, stood at theexit of each factory and passed them out.At the same time theyinformed .the girls that a meeting was to be held at the Fire Hall thatnight for the purpose of forming an inside union.-On May 20 or 21 Hepler again, in speeches at his three factories,endeavored to influence his employees in the exercise of their right ofself-organization.He admits telling the girls that he did not see thenecessity of any union.The respondent attempts to qualify thisadmission by saying he also informed the girls that they could joinany union, so far as he was concerned.Martha Shucker, an employee,testified that Hepler, in one of his speeches, stated that the Interna-tional organizers were filling the girls with lies.Helen Hatter, anemployee, testifies that Hepler said that the International was anunfair organization and that it was a "racket".Hepler admits thathe stated that he would never recognize the International because ofits ipsulting tactics.In ,private conversations with his employees the respondent furtheradded to his public utterances.Katheryn Hoffman testifies that Hep-ler told her that the International organizers were "racketeers".Healso expressed the thought to Hoffman that the girls should form theirown union rather than join the International .Hepler does not denythat he conversed with Hoffman but states that such conversation wassupposed to be confidential.By such activity and utterances the respondent was clearly inter-fering with the freedom of organization and the rights guaranteedto employees by Section 7 of the Act.We find that the respondent bythe acts set forth above, has interfered with, restrained, and coercedits employees in the exercise of their rights guaranteed in Section 7 ofthe Act. '260NATIONAL LABOR RELATIONS BOARDB.' Interference,domination,and support of the IndependentIn addition to the respondent's general antiunion activity hereinbe-fore described,the respondent, through his floorboys,actively partici-pated in the formation of two inside unions. The respondent deniesthat he is responsible for the activities of the floorboys and also deniesthat they are supervisory employees.He emphasizes the fact that,these individuals do not have the authority to hire or discharge.Fromthis the respondent concludes that the floorboys are not supervisors.However, the record indicates that the floorboys distribute work tothe girls, that they are in charge of production, that they are placedin control of the plant whenever Hepler is not personally present, andthat they are considered by the girls as supervisors.As we have heldin analogous situations,2the extent of the supervisory authority infact exercised by the floorboys, coupled with the fact that they wererecognized by the employees as supervisors,clearly supports the con-clusion that such employees must be classed as supervisors.On or before May 11,the floorboys,Oscar.Stutzman,Henry Spotts,and Russell Osman, originated the idea of forming an inside union.The reason for starting this organization was explained by Spotts asfollows : "I had seen what was going on between this other Union(referring to the International) ;I happened to see things in thepaper I didn't like about it so I spoke to Mr. Osman and Mr. Stutz-man and we came to the conclusion that we were going to try andstop it."In order to effectuate their plans the floorboys ordered and paid forthe printing of membership cards in an organizationwhich theytermed the Women's Protective Organization.After the cards wereprinted the floorboys began their organizational campaign.Cardswere distributed to the girls and members were solicited.The floor-boys were careful to avoid giving the cards to known Internationalmembers.By May 17 the floorboys had gained a number of adherents. ,Inorder to create a more formal organization they called a meeting to beheld at the Fire Hall that evening.Announcement of the meetingwas made when the floorboys were passing out copies of the ScrantonTimes on orders of the respondent.By such action Hepler, throughhis supervisory employees,was able at the same time to denounce theInternational and to announce the formation of a union more inaccordancewith hisdesires.The Women'sProtective Organization never was formally organ-ized because its originators abandoned their efforts toward its forma-tion and transferred their allegiance to the formation of the2Matter,of Arnerican ManufacturanqCompany,ct al,5 N L R B 443 DECISIO\S AND ORDERS261Independent.The date of this transference of allegiance coincideswith the formation of the Independent, which immediately followedthe meeting held at the Fire Hall.The meeting at the Fire Hall was well attended by the supervisoryemployees.Foreladies Thelma Herb and Viola Long were present.Floorboys Stutzman, Osman, Spotts, and Russell Hepler were alsopresent.Osman admits he spoke at the meeting and urged the girls"to stick together" and form some kind of an organization so as tokeep the work in town.After the meeting of May 17 the formation of the Independent pro-ceeded rapidly.Gertrude Clauser was elected president and IvaSchwalm vice president.The latter, according to the testimony ofStutzman, takes the place of Forelady Thelma Herb when she is away.Gertrude Clauser, first president of the Independent, when calledas a witness, was very vague and hostile upon questioning as to whenand how the Independent was organized. She insisted that the floor-boys had nothing to do with the Independent, "since I am president."It is significant to note the fact that the Independent was not formeduntil after the International appeared to be gaining strength and thatitdid not come into being until the floorboys transferred theiractivities to it.Stutzman continued his activity for the Independent by passingout Independent application cards and urging the girls to join.Os-man continued to make speeches for the Independent at subsequentmeetings.'The floorboys did not confine their activities to a forming the In-dependent.They actively opposed the organizational activities ofthe International.At public meetings of the International theyheckled the organizers and endeavored to intimidate the members.On July 29 a group of men including Stutzman and Clauser, hus-band of the president of the Independent, chased the Internationalorganizers in a car.The International organizers were threatenedand called names.Upon the complaint of Johnson, Stutzman andClauser were arrested.The respondent thereupon posted peace bondsfor them and they were released. ,On May 25, because of the respondent's unfair labor practices inaiding the Independent and opposing the International through theactivities of its officials and supervisors, the International organizerscalled for a strike vote.At the meeting called for that purpose 45members unanimously voted to call a strike.On the morning of May26 the members of the International did not enter the factory. Picketlines were formed around the buildings. In order to avoid propertydamage resulting from any strife between strikers and nonstrikersHepler agreed to shut down his factory. 262NATIONAL LABOR RELATION'S BOARDUpon the closing of the plants the respondent telephoned Wallick,production manager of Sam Seham, Inc., and asked him to come toValley View.Hepler testifies that Wallick told him that if he signedan agreement with the International he (Hepler) "would be done."This warning explains, in part, the motivation of the respondent'ssubsequent conduct.A Citizens Committee was formed upon the outbreak of the strike.It was composed of several ministers and the town printer.TheCitizens Committee had printed a handbill addressed to the "Citi-zens of Valley View." The handbill contained the information thatthe respondent had no control over the retention of the plant in thecommunity, since that matter was entirely in the hands of the supplierand marketer of the dress goods. "They", referring to the supplierand marketer, "positively refuse a union controlled shop in ValleyView."However, the article went on to say, "They will recognize aunion within the bounds of the factory."The handbill carried athreat to have the factory removed to another ' community if thestrikers remained adamant in their demands.The handbill also con-tained an agreement, purportedly signed by the respondent, whichgranted a general wage increase along with a guarantee of a 40-hourweek.The handbill closed with a plea that the workers report towork 100 per cent on June 1, 1937, "to save the factory."Three hundred copies of this handbill were printed at the expenseof the Citizens Committee and distributed, in part at least, by thefloorboys to the employees of, the respondent.The respondent denies that he was a member of the Citizens Com-mittee or that he had anything to do with the printing or circulationof the handbill.However, he admits consulting with the CitizensCommittee on the subject of the opening of the factory. In factHepler advised against the opening on June 1, unless he could besupplied with the sheriff's protection.The Citizens Committee as-sured him that protection would be supplied and arranged for theattendance-of two deputy sheriffs at the plant on the opening day.The respondent also admits that when .the Citizens Committee in-formed him that the girls would not be satisfied unless he signed awritten agreement, he adjourned to the town printer's office and thereplaced his name on a piece of paper to which was pasted the wageincrease cut out from the Citizens Committee handbill. In the lightof these admissions and the information set forth in the handbill therespondent's denial of having anything to do with formation of poli-cies and activities of the Citizens Committee is not credible.On June 1 the plant was reopened.However, clashes betweenpickets and nonstrikers soon caused the respondent to agree onceagain to close down his factory.From June 1 the Independent, en-couraged by the respondent's overt sponsorship and assistance, con- DECISIONS AND ORDERS263tinned to recruit members.Employees were approached in theirhomes 'and urged to sign up with the Independent and to return to'work.Katheryn Hoffman testifies that Hepler himself approachedher on June 10 or 11 and stated that he would not sign the agreementsubmitted to hun by the International.This was not denied byHepler.Martha Shucker testifies that at. a later date Hepler urgedher to return to work and pointed out that she had lost over $100 inwages clue to the strike.On June 14, the Independent, by Gertrude Clauser, president, wroteto the Board's Regional Director for the Third Region and askedfor an investigation of the strike at Valley View. In this letter shewrote, "our employer has stated that he will not recognize the Inter-national but he has made negotiations and agreements with the Inde-pendent . . ., who have the majority of workers enrolled."The Independent, now fully organized, secured the services of alawyer to draw up an agreement for submission to the respondent.The agreement set forth in the Citizens Committee's handbill, here-tofore discussed, was used as a basis for the proposed agreement.OnJune 22 the Independent presented the proposed agreement to therespondent for signature.Without any present or prior negotiationor bargaining the respondent signed the agreement offered to him.The agreement was to have gone into effect on July 1, 1937.How-ever, after the, strikers refused to come back to work under such anagreement and when the mediation department of the PennsylvaniaState Department of Labor and Industry later suggested that Heplerrefuse to recognize either labor organization pending the outcome ofa hearing to be held by the Board, the Independent agreed to releaseHepler from the contract.On June 29 the factory resumed operations with a diminished force.It continued to operate until July 27, when again it was closed downbecause of clashes occurring between pickets and nonstrikers.In the first week of August the mediation department for the De-partment of Labor and Industry of Pennsylvania, through ClarenceJ.Mozier, arranged a conference between the International organizersand the respondent.Mozier proposed that the respondent recognizethe International as bargaining agent for its members and disasso-ciate himself from the Independent.Hepler seemed agreeable, butafter consultation with the Independent committee he refused theproposal.The strike continued until September 7, when, through RalphBashore, Secretary of the State Department of Labor and Industry,a truce agreement was made whereby the respondent agreed to rein-state members from both labor organizations without discrimination.He also` ,grebd not to recognize either the Independent or' the Inter-national as bargaining agent for the employees pending the hearing106791-38-vol vu-l 8 264NATIONAL LABO1t ]RELATIONS BOARDto be held by the Board. This settlement was agreed to by both theIndependent and the International.The strike was thus concluded,on September 7, 1937.By the acts set forth above we find that the respondent has domi-nated and interfered with the formation and administration of theIndependent and, contributed support to it, and has thereby inter-fered with, restrained, and coerced its employees in the exercise oftheir rights guaranteed in Section 7 of the Act.C. Discharge of Irene HarnerIrene Harner had been employed by the respondent for about 5 or 6years.On May 5, 1937, or thereabouts, she had finished her particularwork, piecing skirts, and was ordered to set pockets. Setting pocketsis a somewhat more difficult task than the work to which Harnerhad been accustomed.However, the respondent offered conclusiveproof that at least on one prior occasion Harner had set pockets.The respondent also established that Harner had previously done avariety of work.Harner objected to being assigned to setting pockets.Neverthelessshe proceeded to set one pocket. In so doing she set it crooked. Thisexasperated her and she refused to set any more. The assistant fore-lady testifies that she sat at the machine with her arms folded refusingto do any further work. The forelady then informed Osman, thefloorboy, who came over and asked Harner what the trouble was.Harper replied that he should give her work to somebody else. Osmanthen informed her that if she did not want to set pockets she was togo home.Osman testifies that Harner then roundly cursed him,which the weight of the evidence supports, despite ' Harrier's denial.Following this incident, Harner went home.After work that eveningOsman reported the incident to Hepler, emphasizing the fact thatHarner had cursed him.Hepler agreed that Osman had actedproperly.On the following Monday, Harner reported to work.Hepler atthe time was making a speech to the girls.On seeing her in thecrowd he inquired what she was doing there and told her to reportto him before she came to work.Harner, however, never reported tohim.It is undenied that the floorboys had no right to hire or dischargethe girls, although they could send an employee home when therewas no work available for her.Hepler testified that he subsequentlytoldHarner's father and Johnson, International organizer, that shecould return to work if she apologized for cursing Osman.Thistestimony was not contradicted.Hepler also testified that he had nointention of discharging Harner but merely desired her to apologize DECISIONS AND ORDERS265before returning to work.The fact that Harner never reported tohim precludes the conclusion thatHarner wasactually discharged byHepler.Hepler deniesthat he knewof Harner'sunion affiliation.Osmanalso testifies to the same effect.Harner's union activities at this timewere confined to the solicitation of members and the signing up oftwo employees. She was neither an officer of the Union nor was shea leader in the unionization of the respondent's plant.We find, under the circumstances set forth above, that IreneHarner was not discharged or refused reinstatement because of herunion activities.Therefore we will dismiss that portion of-the com-plaint which alleges a violation of Section 8 (3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate,and substantialrelation to trade, traffic,and commerceamong theseveral States, andhave led and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYWe have found that the respondent dominated and interfered withthe formation and administration of the Independent and contributedsupport thereto. In order to remedy the situation arising from thisunlawful conduct we shall order the respondent to withdraw allrecognition from the Independent and to disestablish it as a collectivebargaining representative of any of the respondent's employees.We have also found that the strike was caused by the respondent'sunfair labor practices.In order to restore the status quo one obviousrequisite is the restoration of the strikers to their former or substan-tially equivalent positions.This has already been partially done bythe agreement'between the respondent and the International wherebythe respondent was to reinstate all strikers and nonstrikerswithoutdiscrimination.That agreement has not been fully presented inthe record.However, if the agreement has been complied with, weshall not require any further action in that respect.This is in accord-ance with our practice of allowing the-parties involved to satisfy therequirements of the Act through the use of the procedure of collectivebargaining.If, however,the agreement adverted to above has not infact been executed, we shall order the reinstatement of the employeesaccording to our well-settled practice. 266NATIONAL LABOR RELATIONS BOARDAlthough the respondent discontinued operation of one of itsthree buildings after the strike, the record indicates that under thesettlement agreement the respondent reinstated in the two remainingbuildings both strikers and nonstrikers who had previously workedin the closed building.Accordingly, in our order we shall followthe same practice.We shall therefore order that, if the above agreement has not beencomplied with, the respondent shall, upon application, offer rein-statement to their former or substantially equivalent positions tothose employees who went out on strike and have not since been fullyreinstated.Such reinstatement shall be effected in the followingmanner : All employees hired after the commencement of the strikeshall, if necessary to provide employment for those to be offeredreinstatement, be dismissed.If, thereupon, by reason of a reductionin force or otherwise, there is not sufficient employment immediatelyavailable for the remaining employees, including those to be offeredreinstatement, all available positions shall be distributed among suchremaining employees in accordance with the respondent's usualmethod of reducing its force, without discrimination against anyemployee because of her union affiliation or activities, following ' asystem of seniority to such extent as has heretofore been applied inthe conduct of the respondent's business.Those employees remain-ing after such distribution, for whom no employment is immediatelyavailable, shall be placed upon a preferential list prepared in ac-cordance with the principles set forth in the previous sentence, and,shall thereafter, in accordance with such list, be offered employmentin their former or in substantially equivalent positions, as suchemployment becomes available and before other persons are hiredfor such work.Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.International Ladies' Garment Workers Union, affiliated withthe C. I. 0., and the Independent Garment Workers Union of ValleyView, Pennsylvania, are labor organizations, within the meaning ofSection 2 (5) of the Act.2.The respondent, by interfering with, restraining, and coercingits employees in the exercise of'their rights guaranteed in Section 7of the Act, has engaged in unfair labor practices, within the meaningof Section 8 (1) of the Act.3.The respondent, by dominating and interfering with the forma-tion and administration of the Independent Garment Workers Unionof Valley View, Pennsylvania, and by contributing support thereto, DECISIONS AND ORDERS267has engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (2) of the Act.4.The aforesaid unfair labor practices constitute unfair laborpractices affecting commerce, within the meaning of Section 2 (6)and (7) of the Act.5.With regard to the termination of the employment of IreneHarner, the respondent has not engaged in an unfair labor practicewithin the meaning of Section 8 (3) of the Act.-ORDERUpon 'the basis of the foregoing findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor Rela-'tionsAct, the National Labor Relations Board hereby orders thatthe respondent, T. W. Hepler, and his officers, agents, successors, andassigns, shall :1.Cease and desist from :(a) In any manner dominating or interfering with the adminis-tration of the Independent Garment Workers Union of Valley View,Pennsylvania, or with the formation and administration of any otherlabor organization of its employees, and from contributing supportto the Independent Garment Workers Union of Valley View, Penn-sylvania, or to any other labor organization of its employees;(b)Recognizing the Independent Garment Workers Union of Val-ley View, Pennsylvania, as representative of any of its employeesfor the purpose of dealing with the respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment, or condi-tions of work;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectively.through representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action, which' the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from the Independent GarmentWorkers Union of Valley View, Pennsylvania, as the representativeof its employees for the purposes of collective bargaining with therespondent concerning grievances, labor disputes, rates of pay, wages,hours of employment, or other conditions of employment, and com-pletely disestablish said organization as such representative;(b) If the agreement for the reinstatement of strikers has notbeen complied with, upon application offer to those employees who 268NATIONAL LABOR RELATIONS BOARDwent out on strike on May 26, 1937, and thereafter, immediate andfull reinstatement to their former or substantially equivalent posi-tions, without prejudice to their seniority and other rights and priv-ileges, in the manner set forth in the section entitled "Remedy",above, placing those employees for whom employment is not immedi-ately available upon a preferential list in the manner set forth insaid section ;(c)Make whole the employees ordered to be offered reinstatementfor any loss of pay they will have suffered by reason of the respond-ent's refusal to reinstate them, upon application, following theissuance of this order, by payment to them, respectively, of a sumof money equal to that which each would normally have earned aswages during the period from five (5) days after the date of suchapplication for reinstatement to the date of the offer of a position orplacement upon the preferential list required by paragraph (b)above, less any amount, if any, which each will have earned duringthat period;(d)Post immediately in conspicuous places in each of its buildingsat Valley View, Pennsylvania, and maintain for a period of at leastthirty (30) consecutive days, notices to its employees stating thatthe respondent will cease and desist in the manner aforesaid, andthat recognition is withdrawn from the Independent as orderedabove;(e)Notify the Regional Director for the Fourth Region in writingwithin ten (10) days from the date of this order what steps therespondent has taken to comply herewith.And it is, further ordered that, the complaint be,. and it herebyis,dismissed in so far as it alleges that the respondent has engagedin unfair labor practices within the meaning of Section 8 (3) of theAct.